DETAILED ACTION
Remarks
The instant application having Application Number 16/872,549 filed on May 12, 2020 has a total of 20 claims pending in the application; there are 3 independent claims and 17 dependent claims, all of which are presented for examination by the examiner.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support are shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.


Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated May 12, 2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.
                                                              
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-8, 12-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US Patent Publication No. 2021/0181336 A1, ‘Tanaka’, hereafter) in view of Chien et al. (US Patent Publication No. 2019/0108460, ‘Chien’, hereafter).

Regarding claim 1. Chien teaches a computer-implemented method comprising: 
graphing, from time series data, a time series data graph (a source window and works its way through the directed graph defined by the one or more continuous queries, Chien [0119].  Techniques discussed herein can enable users to analyze and classify time series into a set of pre-determined classifications based on certain criteria. " Time series," as used herein, refers to a sequence of data points, typically consisting of successive measurements made over a time interval. References to " time series" is intended to refer to one or more individual time series unless otherwise specified. For each classification, each time series may be further grouped based on public need output patterns and amount characteristics, Chien [0126]); 
wherein the first segmentation scheme is selected from a first group consisting of: an equidistant segmentation scheme, a local extrema segmentation scheme, and a windowed segmentation scheme (A time series segmentation algorithm may be utilized by variable intervals module to split the time-series into a sequence of such segments. FIG. 24 illustrates an example of a segmented time series, where dotted line illustrates the original time series data and solid line illustrates the segments of the time series, Chien [0101], [0104], [0176-0178]); and 
associating a classification to the time series data based on the first segmentation scheme, wherein the classification is indicative of one selected from a second group consisting of: stationarity of the time series data, periodicity of the time series data, and trending of the time series data (classification module may analyze each time series and classify each time series based on characteristics such as performance lifecycle, intermittence, and time period of each year, so that appropriate modeling techniques can be applied to each time series. A pattern-clustering module may group one or more time series into different clusters based on similar performance patterns as well as the performance characteristics generated from the classification module, Chien [0127], [0149-0150], [0176-0178]).  
Chien does not teach
iteratively segmenting the time series data graph into respective pluralities of subgraphs using respective segmentation schemes until a first plurality of subgraphs generated by a first segmentation scheme exhibits a similarity between respective subgraphs of the first plurality of subgraphs satisfying a similarity threshold,
However, Tanaka teaches
iteratively segmenting the time series data graph into respective pluralities of subgraphs using respective segmentation schemes until a first plurality of subgraphs generated by a first segmentation scheme exhibits a similarity between respective subgraphs of the first plurality of subgraphs satisfying a similarity threshold (the divided graph N is generated by repeatedly dividing the generated graph into two graphs a predetermined number of times. That is, in the initial state, each persistent scatterer is assigned in the generated graph. However, by dividing the generated graph into a plurality of graphs, similar persistent scatterers are clustered in the same cluster. Note that the example of dividing the generated graph into two graphs has been explained. However, division of the generated graph is not limited to division into two graphs, and may be, for example, division into three or more graphs, Tanaka [0153-0154]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Chien and Tanaka before him/her, to modify Chien with the teaching of Tanaka’s image processing apparatus, an image processing method, an image processing program, and an image processing system.  One would have been motivated to do so for the benefit of dividing the generated graph into a plurality of graphs.  Advantageously improving the generation of scattered graph (Tanaka, Abstract, [0154]).
Regarding claim 2. Chien as modified teaches, wherein the first segmentation scheme is the equidistant segmentation scheme, and wherein the classification is indicative of the stationarity of the time series data (Chien [0149-0150]).  
Regarding claim 3. Chien as modified teaches, wherein the equidistant segmentation scheme comprises segmenting the time series data graph at equal temporal intervals (Chien [0127], [0149-0150], [0176-0178]).  
Regarding claim 4. Chien as modified teaches, wherein the first segmentation scheme is the local extrema segmentation scheme, and wherein the classification is indicative of the periodicity of the time series data (Chien [0149-0150]).  
Regarding claim 5. Chien as modified teaches, wherein the local extrema segmentation scheme comprises segmenting the time series data graph at local extrema values (Chien [0149-0150]).  
Regarding claim 6. Chien as modified teaches, wherein the first segmentation scheme is the windowed segmentation scheme, and wherein the classification is indicative of the trending of the time series data (Chien [0101], [0104], [0127], [0149-0150], [0176-0178]). 
Regarding claim 7. Chien as modified teaches, wherein associating the classification to the time series data further comprises: determining a local maximum occurs before a local minimum in a respective subgraph of the first plurality of subgraphs; and associating a further classification indicative of a downtrend to the time series data (Chien [0176-0178]).  
Regarding claim 8. Chien as modified teaches, wherein associating the classification to the time series data further comprises: determining a local minimum occurs before a local maximum in a respective subgraph of the first plurality of subgraphs; and associating a further classification indicative of an uptrend to the time series data (Chien [0176-0178]).  
Regarding claim 12. Chien as modified teaches, wherein the method further comprises: 
selecting a model based on the classification (Chien [0126-0127]); 
training the model using the time series data (Chien [0126-0127]); and 
Chien [0126-0127]). 
Regarding claim 13. Chien as modified teaches, wherein the method is performed by a computer according to software that is downloaded to the computer from a remote data processing system (Chien [0034], [0055], Fig. 1). 
Regarding claim 14. Chien as modified teaches, wherein the method further comprises: 
metering a usage of the software; and P202002345US01Page 36 of 40generating an invoice based on metering the usage (Chien [0034], [0051-0055] and Fig. 1-2). 
Regarding claim 15. Chien teaches a system comprising: one or more processors; and one or more computer-readable storage media storing program instructions which, when executed by the one or more processors, are configured to cause the one or more processors (Chien [0129-0131] and Figs. 11-12 discloses a processing system (e.g., one or more computer processors) includes the system being executed on it. The processing system has access to a computer-readable memory … one or more computer systems configured with specific computer-executable instructions and may be implemented as code (e.g., executable instructions, one or more computer programs or one or more applications) executing collectively on one or more processors, by hardware or combinations thereof. The code may be stored on a non-transitory computer-readable storage medium, for example, in the form of a computer program including a plurality of instructions executable by one or more processors. The computer-readable storage medium may be non-transitory) to perform a method comprising: 
although claim 15 directed to a system, it is similar in scope to claim 1.  The method steps of claim 1 substantially encompass the system recited in claim 15. Therefore; claim 15 is rejected for at least the same reason as claim 1 above.
Regarding claims 16-18, the method steps of claims 2, 4 and 6 substantially encompass the system recited in claims 16-18.  Therefore, claims 16-18 are rejected for at least the same reason as claims 2, 4 and 6 above.
Regarding claim 20. Chien teaches a computer program product comprising one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions comprising instructions configured to cause one or more processors (Chien [0129-0131] and Figs. 11-12 discloses a processing system (e.g., one or more computer processors) includes the system being executed on it. The processing system has access to a computer-readable memory … one or more computer systems configured with specific computer-executable instructions and may be implemented as code (e.g., executable instructions, one or more computer programs or one or more applications) executing collectively on one or more processors, by hardware or combinations thereof. The code may be stored on a non-transitory computer-readable storage medium, for example, in the form of a computer program including a plurality of instructions executable by one or more processors. The computer-readable storage medium may be non-transitory)  to perform a method comprising: 
although claim 20 directed to a product, it is similar in scope to claim 1.  The method steps of claim 1 substantially encompass the product recited in claim 20. Therefore; claim 20 is rejected for at least the same reason as claim 1 above.

Claims 9-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chien et al. (US Patent Publication No. 2019/0108460, ‘Chien’, hereafter) in view of Tanaka et al. (US Patent Publication No. 2021/0181336 A1, ‘Tanaka’, hereafter) further in view of Liao et al. (Chinese Patent Publication No. CN 110347854 A, ‘Liao’, hereafter) .

Regarding claim 9. Chien and Tanaka do not teach, wherein the similarity between respective subgraphs of the first plurality of subgraphs is based on comparisons between respective image feature vectors the first plurality of subgraphs.  
Liao teaches wherein the similarity between respective subgraphs of the first plurality of subgraphs is based on comparisons between respective image feature vectors the first plurality of subgraphs (Liao, page 7 discloses that the global feature vector of the graph and the eigenvector cosine of each region feature vector and the query graph are tested one by one, and the minimum value is taken as the final similarity score, that is, the feature vector of the test graph which is most similar to the feature vector of the query graph is selected as a test. The characterization vector of the graph, the similarity score is calculated as shown in equation (4):
Sim(T,Q)=min[cos(x0,y),cos(x1,y),...,cos(xn,y)] (4)
Where T and Q represent the test image and the query image, respectively; xi represents the global feature vector of the test image; x1, x2, ..., xn represents the test pattern region feature vector; y represents the feature vector of the query image).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Chien, Tanaka and Liao before him/her, to further modify Tanaka with the teaching of Liao’s image retrieval method based on target positioning.  One would have been motivated to do so for the benefit of accurately and efficient retrieval of image (Chien, Abstract, [0002]).
Regarding claim 10. Chien as modified teaches, wherein the similarity is based, at least in part, on a first similarity between a first image feature vector of a first subgraph of the first plurality of subgraphs and a second image feature vector of a second subgraph of the first plurality of subgraphs (Liao, page 7).  
Regarding claim 11. Chien as modified teaches, wherein the first similarity comprises a cosine similarity between the first image feature vector and the second image feature vector (Liao, page 7).  
Regarding claim 19, the method steps of claims 9 and 10 substantially encompass the system recited in claim 19.  Therefore, claim 19 is rejected for at least the same reason as claims 9 and 10 above.


Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 8AM to 5:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASANUL MOBIN/
Primary Examiner, Art Unit 2168